Exhibit 10.1

 

Execution Copy

 

 

 

 

VOTING AND SUPPORT AGREEMENT

 

BY AND AMONG

 

NEWS CORPORATION AND

 

THE SIGNATORY STOCKHOLDERS

 

Dated as of July 31, 2007

 



 



 



 

VOTING AND SUPPORT AGREEMENT

This VOTING AND SUPPORT AGREEMENT (this "Agreement") is entered into as of July
31, 2007 by and among News Corporation, a Delaware corporation ("Parent") and
the persons executing this Agreement as "Stockholders" on the signature page
hereto (collectively, the "Stockholders" and each individually, a
"Stockholder").

W I T N E S S E T H:

WHEREAS, as of the date of this Agreement, each Stockholder "beneficially owns"
(as such term is defined in Rule 13d-3 promulgated under the Securities Exchange
Act of 1934, as amended) and is entitled to dispose of (or to direct the
disposition of) and/or to vote (or to direct the voting of) the number of shares
of common stock, par value $1.00 per share (the "Common Stock"), of Dow Jones &
Company, Inc., a Delaware corporation (the "Company") and the number of shares
of Class B common stock, par value $1.00 per share (the "Class B Common Stock,"
and together with the Common Stock, the "Company Shares") of the Company set
forth opposite such Stockholder's name on Schedule I hereto (such Company
Shares, together with any other Company Shares the voting power over which is
acquired by any Stockholder in the capacity in which the Stockholder is
executing this Agreement during the period from and including the date of this
Agreement up to the termination of this Agreement in accordance with its terms
(such period, the "Voting Period"), are collectively referred to herein as the
"Subject Shares");

WHEREAS, it is intended that the combination of Parent and the Company pursuant
to the terms of that certain Agreement and Plan of Merger, dated July 31, 2007,
between the Company, Parent, Ruby Newco LLC, a Delaware limited liability
company ("Ruby Newco"), and Diamond Merger Sub Corporation, a Delaware
corporation (as the same may be amended, the "Merger Agreement") shall be
effected through the merger of Ruby Merger Sub with and into the Company (the
"Merger"), at which time the separate existence of Diamond Merger Sub
Corporation shall cease, and the Company shall be the surviving entity of the
Merger (the "Surviving Corporation"); and

WHEREAS, as a condition to the willingness of Parent, Ruby Newco, Diamond Merger
Sub Corporation and the Company to enter into the Merger Agreement, and as an
inducement and in consideration therefor, each Stockholder is executing this
Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1     Capitalized Terms. For purposes of this Agreement, capitalized
terms used and not defined herein shall have the respective meanings ascribed to
them in the Merger Agreement.

 

1

 

 

 



ARTICLE II

VOTING AGREEMENT

 

Section 2.1     Agreement to Vote the Subject Shares. Each Stockholder hereby
agrees that, during the Voting Period, at any duly called meeting of the
stockholders of the Company (or any adjournment or postponement thereof), and in
any action by written consent of the stockholders of the Company, such
Stockholder shall, if a meeting is held, appear at the meeting, in person or by
proxy, or otherwise cause its Subject Shares to be counted as present thereat
for purposes of establishing a quorum, and it shall vote or consent (or cause to
be voted or consented), in person or by proxy, all its Subject Shares (x) in
favor of the adoption of the Merger Agreement, the Merger and the other
transactions contemplated by the Merger Agreement (and any actions required in
furtherance thereof), (y) against any action, proposal, transaction or agreement
that would result in a breach in any respect of any covenant, representation or
warranty or any other obligation or agreement of the Company contained in the
Merger Agreement or of any Stockholder contained in this Agreement, and (z)
except with the written consent of Parent, against the following actions or
proposals (other than the transactions contemplated by the Merger Agreement):
(i) any Diamond Acquisition Proposal (other than a Diamond Acquisition Proposal
by Parent or its Affiliates); or (ii) any other action or proposal, involving
the Company or any Diamond Subsidiary that would reasonably be expected to
prevent or materially impede, interfere with, delay, postpone or adversely
affect the transactions contemplated by the Merger Agreement, including the
Merger. Each Stockholder agrees, during the Voting Period, not to enter into any
agreement or commitment with any Person to vote, grant a proxy or grant a power
of attorney, or participate, directly or indirectly, in the "solicitation" of
any "proxies" or consents (as such terms are used in the rules of the Securities
and Exchange Commission) from any Person to vote in a manner which would be
inconsistent with or violative of the provisions and agreements contained in
this Article II.

 

Section 2.2     Effect of Company Breach. For the avoidance of doubt, each
Stockholder agrees that, during the Voting Period, the obligations of each
Stockholder specified in Section 2.1 shall not be affected by (i) any
Recommendation Withdrawal (other than a public announcement by the Company board
of directors expressly withdrawing its recommendation that the stockholders of
the Company adopt the Merger Agreement (a "Qualifying Recommendation Change"));
it being understood that the delivery by the Company of a Superior Proposal
Notice pursuant to Section 5.3(c) of the Merger Agreement shall not, in and of
itself, constitute a Recommendation Withdrawal; or (ii) any breach by the
Company of any of its representations, warranties, agreements or covenants set
forth in the Merger Agreement.

 

ARTICLE III

COVENANTS

 

Section 3.1     Generally.                         

 

(a)    Each Stockholder agrees that during the Voting Period, except as
contemplated by the terms of this Agreement and except as set forth on Schedule
I, it shall not, without the Parent's prior written consent, offer for sale,
sell (including short sales), transfer, tender, pledge, encumber, assign or
otherwise dispose of (including by gift) (collectively, a

 

2

 

 

 

 



"Transfer"), or enter into any contract, option, derivative, hedging or other
agreement (including any profit-sharing arrangement) with respect to, or consent
to, a Transfer of, any or all of the Subject Shares.

(b)    In the event of a stock dividend or distribution, or any change in the
Company Shares by reason of any stock dividend or distribution, split-up,
recapitalization, combination, conversion, exchange of shares or the like, the
term "Subject Shares" shall be deemed to refer to and include the Subject Shares
as well as all such stock dividends and distributions and any securities into
which or for which any or all of the Subject Shares may be changed or exchanged
or which are received in such transaction.

(c)    Each Stockholder agrees that it shall authorize and request the Company
to notify its transfer agent that there is a stop transfer order with respect to
all of the Subject Shares (subject to any exceptions set forth herein) and that
this Agreement place limits on the voting of the Subject Shares.

(d)    If so requested by the Parent or Company, each Stockholder agrees that
the certificates representing the Subject Shares shall bear a legend stating
that the Subject Shares are subject to this Agreement.

Section 3.2     Standstill Obligations of the Stockholders. Each Stockholder,
severally and not jointly, covenants and agrees with Parent that, during the
Voting Period:

 

(a)    Such Stockholder shall not, nor shall such Stockholder act in concert
with any Person to, deposit any of the Subject Shares in a voting trust or
subject any of the Subject Shares to any agreement with any Person with respect
to the voting of the Subject Shares, except as provided by Article II of this
Agreement.

(b)    Such Stockholder shall not, nor shall such Stockholder act in concert
with any Person to, directly or indirectly, initiate or solicit (including, in
each case, by way of furnishing non-public information) the submission of any
inquiries or the making of any proposal or offer that constitutes, or would
reasonably be expected to lead to, a Diamond Acquisition Proposal, or engage in
any discussions or negotiations with a Person or Persons who have made, or, to
the Stockholder's knowledge, are actively considering making a Diamond
Acquisition Proposal, or their respective Representatives with respect to any
Diamond Acquisition Proposal or otherwise knowingly cooperate with or knowingly
assist or participate in any such inquiries, proposals, discussions or
negotiations.

(c)    Without limitation to the foregoing and subject to Section 3.2(e),
promptly after receipt by such Stockholder of any Diamond Acquisition Proposal
or proposal that would reasonably be expected to lead to a Diamond Acquisition
Proposal from a Person or a group of related Persons, such Stockholder shall
promptly (or shall promptly request the Company board of directors to) provide
Parent with written notice of the identity of the Person or Persons making such
Diamond Acquisition Proposal or any proposal that would reasonably be expected
to lead to a Diamond Acquisition Proposal and the material terms and conditions
thereof.

 

3

 

 

 



(d)    Such Stockholder shall cease immediately and cause to be terminated any
and all existing discussions, conversations, negotiations and other
communications with any Persons conducted heretofore with respect to, or that
would reasonably be expected to lead to, a Diamond Acquisition Proposal.

(e)    Notwithstanding the foregoing, in the event that the Company board of
directors exercises its right (i) to enter into discussions or negotiations with
a Third Party in compliance with Section 5.3(b) of the Merger Agreement and/or
(ii) to provide information to a Third Party in compliance with Section 5.3(b)
of the Merger Agreement, then each Stockholder (including with representatives)
may participate in discussions or negotiations with such Third Party and/or
provide information to such Third Party; provided, that any action taken by any
such Stockholder shall be taken only in coordination with the Company board of
directors.

(f)     Parent acknowledges that each Stockholder is signing this Agreement
solely in such Stockholder's capacity as a stockholder of the Company and is not
making any agreement herein in his, her or its capacity as a director of the
Company and nothing contained herein shall limit or affect any actions taken by
any Stockholder, in his, her or its capacity as a director of the Company.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF EACH STOCKHOLDER

 

Each Stockholder hereby represents and warrants, severally and not jointly, to
Parent as follows:

 

Section 4.1     Due Organization. The Stockholder that is a corporation, limited
liability company, partnership, trust or other entity (other than a natural
person) is duly organized and validly existing under the laws of the
jurisdiction of its organization. The Stockholder has all necessary power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby by the Stockholder
have been duly authorized by all necessary action on the part of such
Stockholder. This Agreement, assuming due authorization, execution and delivery
hereof by Parent and the other Stockholders, constitutes a legal, valid and
binding obligation of such Stockholder enforceable against such Stockholder in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar Laws of general applicability relating to or affecting creditors'
rights, and to general equitable principles.

 

Section 4.2     Ownership of Shares. Schedule I sets forth opposite the
Stockholder's name, the number of Company Shares over which such Stockholder has
record and beneficial ownership as of the date of this Agreement. As of the date
of this Agreement, the Stockholder is the lawful owner of the Company Shares
denoted as being owned by such Stockholder on Schedule I and has the sole power
to vote or cause to be voted such shares or shares power to vote or cause to be
voted such shares solely with one or more other Stockholders with respect to the
Company Shares denoted on Schedule I. The Stockholder does not own or hold any
right to acquire any additional shares of any class of capital stock of the
Company or

 

4

 

 

 



other securities of the Company or any interest therein or any voting rights
with respect to any securities of the Company other than the Subject Shares
(other than the conversion feature of Class B Common Stock). The Stockholder has
good and valid title to the Company Shares denoted as being owned by such
Stockholder on Schedule I, free and clear of any and all pledges, mortgages,
Liens, charges, proxies, voting agreements, encumbrances, adverse claims,
options, security interests and demands of any nature or kind whatsoever, other
than those created by this Agreement and except for transfer restrictions of
general applicability under the Securities Act of 1933, as amended, and under
"blue sky" laws.

Section 4.3     No Conflicts. (i) Except for Schedule 13D and 13G filings, Forms
4 or 5 filings or other similar filings with the SEC and those filing, consents
or approvals as may be required by reason of the business or identity of Parent
or any of its Affiliates, no filing with any Governmental Entity, and no
authorization, consent or approval of any other Person is necessary for the
execution of this Agreement by the Stockholder and the consummation by the
Stockholder of the transactions contemplated hereby (other than approval of this
Agreement by the Company for purposes of Section 203 of the DGCL and for
purposes of rendering Article Fourth of the Company's Restated Certificate of
Incorporation inapplicable to this Agreement) and (ii) none of the execution and
delivery of this Agreement by the Stockholder, the consummation by the
Stockholder of the transactions contemplated hereby or compliance by the
Stockholder with any of the provisions hereof shall (A) conflict with or result
in any breach of the organizational documents of the Stockholder (if not a
natural person), or (B) violate any applicable Order, rule or Law, except for
any of the foregoing as would not reasonably be expected to impair the
Stockholder's ability to perform its obligations under this Agreement.

 

Section 4.4     Revocation of Proxies. The Stockholder represents that any
proxies heretofore given in respect of such Company Shares are not irrevocable,
and that any such proxies are hereby revoked and that the Stockholder shall take
any additional action necessary to effectuate the foregoing.

 

Section 4.5     Reliance by Parent. The Stockholder understands and acknowledges
that Parent is entering into the Merger Agreement in reliance upon the execution
and delivery of this Agreement by such Stockholder.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES AND COVENANTS OF PARENT

 

Parent hereby represents and warrants to, and covenants with, the Stockholders
as follows

Section 5.1     Due Organization, etc. Parent is a Delaware corporation duly
organized and validly existing under the laws of the jurisdiction of its
organization. Parent has all necessary corporate power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby by Parent have been duly authorized by all
necessary action on the part of Parent. This Agreement, assuming due
authorization, execution and delivery hereof by each of the Stockholders,
constitutes a legal, valid and binding obligation of Parent enforceable against
Parent in accordance with its terms,

 

5

 

 

 



except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other similar Laws of
general applicability relating to or affecting creditors' rights, and to general
equitable principles.

Section 5.2     Conflicts. (i) No filing with any Governmental Entity, and no
authorization, consent or approval of any other Person is necessary for the
execution of this Agreement by Parent and the consummation by Parent of the
transactions contemplated hereby (other than approval of this Agreement by the
Company for purposes of Section 203 of the DGCL and for purposes of rendering
Article Fourth of the Company's Restated Certificate of Incorporation
inapplicable to this Agreement) and (ii) none of the execution and delivery of
this Agreement by Parent, the consummation by Parent of the transactions
contemplated hereby shall (A) conflict with or result in any breach of the
organizational documents of Parent or (B) violate any Order or Law, except for
any of the foregoing as could not reasonably be expected to impair Parent's
ability to perform its obligations under this Agreement.

 

Section 5.3     Reliance by the Stockholders. Parent understands and
acknowledges that the Stockholders are entering into this Agreement in reliance
upon the execution and delivery of the Merger Agreement by Parent.

 

Section 5.4     Obligations of Parent. Parent shall take all actions necessary
to comply with Section 1.5(a) of the Merger Agreement. From and after the
Effective Time and through the tenth (10th) anniversary of the Closing Date (the
"Board Representation Period"), in the event that the seat on the Board of
Directors of Parent occupied by the individual appointed to the Board of
Directors of Parent pursuant to Section 1.5(a) of the Merger Agreement (the
"Initial Bancroft Director") shall become vacant, or in the event that the
Nominating and Corporate Governance Committee of the Board of Directors of
Parent (the "Nominating Committee") shall fail to nominate the Initial Bancroft
Director for re-election at any applicable Annual Meeting of Parent
Stockholders, then within thirty (30) Business Days thereafter, the Chairman of
the Board of Directors of Parent (the "Parent Chairman") shall propose to the
Nominating Committee another individual, who is (i) a lineal descendant of Hugh
Bancroft or a spouse of such a lineal descendant and (ii) "independent" of
Parent as such term is defined under the Listing Rules of the New York Stock
Exchange, Inc., the Listing Rules of the Australian Securities Exchange, the
rules promulgated by the SEC under the Exchange Act and any applicable rules or
policies of the Board of Directors of Parent (or any committee thereof), for
nomination for appointment or election, as the case may be, to the seat on the
Board of Directors of Parent previously held by the Initial Bancroft Director.
In the event that any such individual shall have been approved for nomination
for appointment or election to the Board of Directors of Parent by the
Nominating Committee, then Parent shall promptly send written notice of such
approval to the Special Committee for its consent (by majority vote) to such
individual’s nomination for appointment or election to the Board of Directors of
Parent, which consent shall not be unreasonably withheld or delayed (provided
that, in any event, the Special Committee shall inform the Parent Chairman of
its consent or refusal to consent to any such individual’s nomination within ten
(10) Business Days following the date upon which written notice of such
individual's approval for nomination was sent to the Special Committee) (any
individual with respect to which the Special Committee has given its consent, a
"Qualifying Nominee"); provided that, once an individual has become a Qualifying
Nominee, such individual will retain

 

6

 

 

 

 



such status throughout the Board Representation Period and need not be
re-submitted to the Special Committee for nomination for appointment or election
to the Board of Directors of Parent pursuant to this Section 5.4. Upon
designation of an individual as a Qualifying Nominee, the Nominating Committee
shall nominate such individual for appointment or election to the Board of
Directors of Parent (any individual so appointed or elected to the Board of
Directors of Parent, the "Successor Bancroft Director"). In the event that the
Nominating Committee shall fail to nominate any individual proposed by the
Parent Chairman within ten (10) Business Days following the Parent Chairman's
proposal or the Special Committee shall fail to provide its consent with respect
to such individual’s nomination within ten (10) Business Days following the date
upon which written notice of such individual's nomination was sent to the
Special Committee, then the Parent Chairman shall propose another individual to
be nominated to be the Successor Bancroft Director in accordance with the
procedures set forth in this Section 5.4, with such process continuing until a
Qualifying Nominee shall be so nominated to be the Successor Bancroft Director.
In the event that any Qualifying Nominee nominated for election to the Board of
Directors of Parent (x) shall not be presented to the Parent stockholders for a
vote upon such Qualifying Nominee’s election to the Board of Directors of Parent
at any annual or special meeting of the Parent stockholders under circumstances
in which this Section 5.4 would otherwise provide that such Qualifying Nominee
be so presented, or (y) shall fail to receive sufficient votes to elect such
Qualifying Nominee to the Board of Directors of Parent at any annual or special
meeting of the Parent stockholders, then the Parent Chairman shall, within ten
(10) Business Days following the date of such meeting, propose to the Nominating
Committee another individual for nomination for appointment to the Board of
Directors of Parent in compliance with the second sentence of this Section 5.4
and shall otherwise comply with the foregoing provisions with the respect to the
appointment of such individual to the Board of Directors of Parent, with such
process continuing until a Qualifying Nominee shall be nominated to be appointed
to be the Successor Bancroft Director, with such Qualifying Nominee being
appointed to the Board of Directors of Parent within ten (10) Business Days
following such nomination. In the event that during the Board Representation
Period any Successor Bancroft Director shall have been appointed or elected to
the Board of Directors of Parent, and thereafter the seat on the Board of
Directors of Parent occupied by any such Successor Bancroft Director shall
become vacant, or in the event that the Nominating Committee shall fail to
nominate any such Successor Bancroft Director for re-election at any applicable
Annual Meeting of Parent Stockholders, the Parent Chairman shall comply with the
foregoing provisions to the same extent as applicable with respect to the
Initial Bancroft Director. It is expressly acknowledged and agreed that nothing
contained in this Agreement shall in any way limit the ability of the Nominating
Committee to exercise its fiduciary duties to the stockholders of Parent in
determining whom to nominate to the Board of Directors of Parent or limit the
ability of the stockholders of Parent to vote on the election of any Person to
the Board of Directors of Parent, including without limitation the Initial
Bancroft Director or any individual nominated to be the Successor Bancroft
Director. The foregoing shall apply to the acquiring or successor entity of
Parent in the event of an acquisition of or other extraordinary transaction
involving Parent in which directors of Parent immediately before such
acquisition or transaction continue to constitute a majority of the board of the
acquiring or successor entity immediately following such acquisition or
transaction or the shareholders of Parent immediately before such acquisition or
transaction continue to own or control a majority of the voting power of the
acquiring or

 

7

 

 

 



successor entity immediately following such acquisition or transaction. Parent
shall not take any actions which would reasonably be expected to have the effect
of depriving the Stockholders of the right to such representation on the Board
of Directors. Notwithstanding anything to the contrary contained in this
Agreement, all obligations of Parent and the Parent Chairman set forth in this
Section 5.4 shall immediately terminate and shall be of no further force and
effect upon the termination of this Agreement (other than pursuant to Section
6.1 (ii)).

 

ARTICLE VI

TERMINATION

 

Section 6.1     Termination. This Agreement shall automatically terminate, and
none of Parent or any Stockholder shall have any rights or obligations hereunder
and this Agreement shall become null and void and have no effect upon the
earliest to occur of (i) the mutual consent of Parent and all of the
Stockholders, (ii) the Effective Time, (iii) the termination of the Merger
Agreement in accordance with its terms (including, without limitation, a
termination by Diamond pursuant to Section 7.1(h) of the Merger Agreement), (iv)
the vote of a majority (in terms of aggregate voting power) of the Subject
Shares in favor of the termination of this Agreement by the Stockholders
entitled to vote such Subject Shares for such purpose (such Stockholders, the
"Majority Stockholders"); provided that any such termination pursuant to this
clause (iv) shall be effective if, and only if, the Stockholders shall have
complied in all material respects with Section 6.2(b); and (v) a Qualifying
Recommendation Change. The termination of this Agreement shall not prevent any
party hereunder from seeking any remedies (at law or in equity) against another
party hereto or relieve such party from liability for such party's willful or
intentional breach of any terms of this Agreement. Notwithstanding anything to
the contrary herein, the provisions of the preceding sentence of this Section
6.1 shall survive the termination of this Agreement and, in the event that the
Effective Time occurs, the provisions of Article V and, to the extent they
relate to Article V, the provisions of Article VII shall survive and remain in
effect until the 10th anniversary of the Effective Time.

 

Section 6.2     (a) In the event that any Stockholder receives a Diamond
Acquisition Proposal, such Stockholder shall, with respect to such Diamond
Acquisition Proposal, provide notices and other information to Parent and the
Company board of directors to the same extent as would be required under Section
5.3(b) of the Merger Agreement if all references to "Diamond" as the provider of
notices and other information in such Section 5.3(b) were deemed to be
references to such Stockholder, all references to "Ruby" as the receiver of
notices and other information in such Section 5.3(b) were deemed to be
references to each of Parent and the Company board of directors and all
references to "one (1) Business Day" in such Section 5.3(b) were deemed to be
references to three (3) Business Days.

 

(b)    If, at any time prior to receipt of the Diamond Stockholder Approval, any
Stockholder shall have received a Diamond Acquisition Proposal which the
Majority Stockholders shall have concluded in good faith constitutes a Superior
Acquisition Proposal, the Majority Stockholders may terminate this Agreement
pursuant to Section 6.1 (iv) by written notice to Parent, if, and only if, prior
to any such termination (i) each Stockholder shall have complied with its
obligations under Section 3.2 and Section 6.2(a), (ii) the Majority Stockholders
shall have provided prior written notice ("Superior Proposal Notice") to each of
Parent and the

 

8

 

 





Company board of directors, at least three (3) Business Days in advance of such
termination, of their intention to terminate this Agreement pursuant to Section
6.1 (iv), which such notice shall specify the material terms and conditions of
the Superior Acquisition Proposal (including the terms of the consideration that
the holders of shares of Diamond Common Stock will receive per share of Diamond
Common Stock and including any written agreement providing for a Superior
Acquisition Proposal and the identity of the Person making such Superior
Acquisition Proposal); (iii) the Majority Stockholders shall have (x) in the
event of any material change to the material terms of a Superior Acquisition
Proposal (it being understood that a change in price shall be deemed to be a
material change to a material term) delivered to Parent a written notice
specifying the material terms and conditions of such modified Superior
Acquisition Proposal (including the terms of the consideration that the holders
of shares of Diamond Common Stock will receive and including any written
agreement providing for a Superior Acquisition Proposal and the identity of the
Person making such Superior Acquisition Proposal), and (y) regardless of whether
clause (x) above is applicable, to the extent that Parent proposes changes to
the terms of the Merger Agreement during the three (3) Business Day period
referred to above (as the same be extended in accordance with clause (iv) of
this paragraph), negotiated in good faith with Parent with respect to such
changes during such period; and (iv) in the event that the Company shall have
delivered a Superior Proposal Notice pursuant to Section 5.3(c) of the Merger
Agreement, the 3 Business Day Period (including any extension thereof as set
forth in Sections 5.3(c) and 7.1(g)(v) of the Merger Agreement) referenced in
such Section 5.3(c) shall have expired.

For purposes of this Agreement:

"Superior Acquisition Proposal" means a bona fide written Diamond Acquisition
Proposal, which proposal was not the result of a breach of Section 3.2 of this
Agreement, made by a Third Party on terms that the Majority Stockholders
determine in their good faith judgment (after consultation with outside counsel
and its financial advisor) (x) would, if consummated, be more favorable to the
majority of the beneficiaries of the Stockholders, taken as a whole, from a
financial point of view than the transactions contemplated by the Merger
Agreement (taking into account any changes proposed by Parent to the terms of
the Merger Agreement in response to a Diamond Acquisition Proposal) and (y) and
is reasonably likely to be completed; provided that, for the purposes of this
definition of "Superior Acquisition Proposal", the term Diamond Acquisition
Proposal shall have the meaning assigned to such term in Section 5.3(d)(i) of
the Merger Agreement, except that the reference to "20% or more" in the
definition of "Diamond Acquisition Proposal" shall be deemed to be a reference
to "60% or more."

Section 6.3     In addition, notwithstanding anything to the contrary contained
herein, any Stockholder may terminate this Agreement as to such Stockholder in
the event the Merger Agreement is amended in a manner that results in any
decrease in the Merger Consideration (such amendment, a "Decreased Consideration
Amendment"), unless a Stockholder agrees in writing to continue to be bound by
the terms and conditions of this Agreement with respect to its Subject Shares
from and after the date of such amendment, in which case this Agreement shall
continue in full force and effect only with respect to the Subject Shares of
such Stockholders who so agree; provided, that, any change or amendment to the
Merger Consideration made pursuant to Section 6.4 of the Merger Agreement shall
not constitute a Decreased Consideration Amendment.

 

9

 

 





ARTICLE VII

MISCELLANEOUS

 

Section 7.1     Appraisal Rights. Each Stockholder agrees not to seek appraisal
or assert any rights of dissent from the Merger that it may have under Section
262 of the DGCL and, to the extent permitted by applicable Law, each Stockholder
hereby waives any rights of appraisal or rights to dissent from the Merger that
it may have under Section 262 of the DGCL.

 

Section 7.2     Publication. Each Stockholder hereby permits the Company and
Parent to publish and disclose in the Registration Statement and the Proxy
Statement (including all documents and schedules filed with the United States
Securities and Exchange Commission) such Stockholder's identity and ownership of
the Company Shares and the nature of its commitments, arrangements and
understandings pursuant to this Agreement; provided, that the Stockholders’
representatives shall be given a reasonable opportunity to review and comment
(and such reasonable comments shall be accepted) on any such proposed
disclosure.

 

Section 7.3     Capacity. It is understood and agreed that any person executing
this Agreement in the capacity as a trustee of a trust is executing this
Agreement only in the capacity of a trustee of that particular trust and as to
the Subject Shares of that trust as set forth opposite the Stockholder’s name on
Schedule I and in no other capacity. In addition, no person executing this
Agreement in the capacity of a trustee of a trust shall be responsible or liable
for the actions or omissions of such person’s co-trustees of such trust.

 

Section 7.4     Further Actions. Each of the parties hereto agrees to take any
further actions necessary to effectuate this Agreement.

 

Section 7.5     Fees and Expenses. Each of the parties shall be responsible for
its own fees and expenses (including, without limitation, the fees and expenses
of investment bankers, accountants and counsel) in connection with the entering
into of this Agreement and the consummation of the transactions contemplated
hereby and by the Merger Agreement; provided that the foregoing shall not be
construed so as to limit any agreement by the Company to bear any fees or
expenses of Merrill Lynch, Pierce, Fenner & Smith Incorporated in respect of its
services in connection with the entering into of this Agreement and the
consummation of the transactions contemplated hereby and by the Merger Agreement
and except as set forth in Section 3.19 of the Merger Agreement and Section 3.19
of the Diamond Disclosure Letter.

 

Section 7.6     Amendments, Waivers, etc. This Agreement may not be amended,
changed, supplemented, waived or otherwise modified, except upon the execution
and delivery of a written agreement executed by each of the parties hereto. The
failure of any party hereto to exercise any right, power or remedy provided
under this Agreement or otherwise available in respect hereof at law or in
equity, or to insist upon compliance by any other party hereto with its
obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

 

10

 

 



 



Section 7.7     Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement to any
party hereunder shall be in writing and deemed given if addressed as provided
below (or at such other address as the addressee shall have specified by notice
actually received by the addressor) and if either (i) actually delivered , to
such address, (ii) in the case of any nationally recognized express mail
service, one (1) Business Day shall have elapsed after the same shall have been
deposited with such service or (iii) if by fax (receipt confirmed), on the day
on which such fax was sent.

 

If to Parent:

 

News Corporation

1211 Avenue of the Americas

New York, NY 10036

Attention: General Counsel

Facsimile: (212) 768-9896

 

with an additional copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Attention: Lou R. Kling

Howard L. Ellin

Facsimile: 212-735-2000

 

If to any Stockholder, then to the address or facsimile number for such
Stockholder set forth on Schedule I attached hereto.

 

Section 7.8     Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

Section 7.9     Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.

 

Section 7.10   Entire Agreement; Assignment. This Agreement (together with the
Merger Agreement, to the extent referred to herein) constitutes the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, both written and oral, among
the parties, or any of them, with respect to the subject

 

11

 

 





matter hereof. Except as provided herein, this Agreement shall not be assigned
by operation of law or otherwise without the prior written consent of each of
the other parties, except that Parent may assign all or any of its rights and
obligations hereunder (other than those under Article V and, to the extent
related thereto, Articles VI and VII) to any direct or indirect wholly-owned
Subsidiary of Parent.

Section 7.11   Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
rights, benefits or remedies of any nature whatsoever under or by reason of this
Agreement.

 

Section 7.12   Interpretation. When reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words "include", "includes" or "including" are used in
this Agreement, they shall be deemed to be followed by the words "without
limitation." The words "hereof," "herein," "hereby" and "hereunder" and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The word "or" shall
not be exclusive. Whenever used in this Agreement, any noun or pronoun shall be
deemed to include the plural as well as the singular and to cover all genders.
This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting or causing
any instrument to be drafted.

 

Section 7.13   Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF.

 

Section 7.14   Specific Performance; Jurisdiction. The parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties may be entitled to
an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in the Court of
Chancery of the State of Delaware or, if under applicable law exclusive
jurisdiction over such matter is vested in the federal courts, any court of the
United States located in the State of Delaware, this being in addition to any
other remedy to which such party is entitled at law or in equity. In addition,
each of the parties hereto (i) consents to submit itself to the personal
jurisdiction of the Court of Chancery of the State of Delaware or any court of
the United States located in the State of Delaware in the event any dispute
arises out of this Agreement or any of the transactions contemplated by this
Agreement, (ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, (iii)
agrees that it will not bring any action relating to this Agreement or any of
the transactions contemplated by this Agreement in any court other than the
Court of Chancery of the State of Delaware or, if under applicable law exclusive
jurisdiction over such matter is vested in the federal courts, any court of the
United States located in the State of Delaware and (iv) consents to service
being made through the notice procedures set forth in Section 7.7. Each of
Parent and the Stockholders hereby agrees that service of any process, summons,
notice or

 

12

 

 

 

 



document by U.S. registered mail to the respective addresses set forth in
Section 7.7 shall be effective service of process for any Proceeding in
connection with this Agreement or the transactions contemplated hereby.

 

Section 7.15   Enforcement. The Jane Bancroft 1934 Trust f/b/o Martha S. Robes,
the Jane Bancroft 1934 Trust f/b/o Elizabeth Steele and the Jessie Cox 1935
Trust f/b/o William C. Cox shall have the right, jointly or separately, to
enforce the rights of the Stockholders and the obligations of Parent and the
Parent Chairman under Section 5.4 hereof (and the provisions of Articles VI and
VII to the extent related to Section 5.4 hereof), on behalf of themselves and/or
on behalf of other Stockholders. It is intended and agreed that the Jane
Bancroft 1934 Trust f/b/o Martha S. Robes, the Jane Bancroft 1934 Trust f/b/o
Elizabeth Steele and the Jessie Cox 1935 Trust f/b/o William C. Cox be the only
Stockholders with the right to seek enforcement of the rights and obligations
referred to in the preceding sentence.

 

Section 7.16   Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be deemed an original, with the same effect as
if the signatures thereto and hereto were upon the same instrument.

 

 

13

 

 

 

 



IN WITNESS WHEREOF, Parent and each Stockholder have caused this Agreement to be
duly executed as of the day and year first above written.

 

 

 

NEWS CORPORATION

 

 

 

 

 

 

 

By:

/s/ Lawrence A. Jacobs

 

 

Name:

Lawrence A. Jacobs

 

 

Title:

Senior Executive Vice
President and General Counsel

 

 

 

14

 

 

 

 



 

IN WITNESS WHEREOF, Parent and each Stockholder have caused this Agreement to be
duly executed as of the day and year first above written.

 

 

[STOCKHOLDER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15

 

 

 

 



 